Case 4:19-cv-10030-JEM Document 67 Entered on FLSD Docket 03/25/2021 Page 1 of 1




                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                             Case No. 19-10030-CIV-MARTINEZ/AOR


  PAMELA and STUART KESSLER,

         Plaintiffs,

  v.

  CITY OF KEY WEST, a Florida Municipality,
  et al.,

        Defendants.
  ___________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         THE MATTER was referred to the Honorable Alicia M. Otazo-Reyes, United States
  Magistrate Judge for a ruling on all pre-trial, non-dispositive matters and for a Report and
  Recommendation (“R&R”) on any dispositive matters (DE 8). Magistrate Judge Otazo-Reyes filed
  an R&R on the Motion to Dismiss Second Amended Complaint filed by Defendants City of Key
  West, Ronald Ramsingh, George Wallace, James K. Scholl, Greg Veliz, Jim Young, Doug
  Bradshaw, Karen      Olson and Mark Tait (DE 58). Judge Otazo-Reyes recommended that
  Defendants’ Motion to Dismiss be granted. (DE 63). The Kesslers have filed objections, which the
  Court has afforded de novo review. After careful consideration, it is
         ORDERED AND ADJUDGED that United States Magistrate Judge Otazo-Reyes’ well-
  reasoned Report and Recommendation (DE 63) is AFFIRMED and ADOPTED. Defendants’
  Motion to Dismiss Second Amended Complaint (DE 58) is GRANTED. The Clerk is directed to
  mark this case CLOSED.
         DONE AND ORDERED in Chambers at Miami, Florida, this 25th day of March, 2021.



                                                       ____________________________________
                                                       JOSE E. MARTINEZ
                                                       UNITED STATES DISTRICT JUDGE
